In each of these cases the verdict was authorized by the evidence and portions of the defendant's statement to the jury.
         DECIDED JUNE 23, 1945. REHEARING DENIED JULY 25, 1945.
The defendant was tried on three separate indictments. One indictment charged an assault with intent to murder; another charged carrying a pistol without a license, and carrying a pistol concealed; and the other charged him with operating, while under the influence of intoxicants, an automobile on a public highway. By agreement, the three cases were tried at the same time. The jury acquitted him on the indictment charging *Page 717 
an assault with intent to murder, and found him guilty on the other two indictments. The judgments overruling his motions for new trial are assigned as error.
In each of the cases where the defendant was convicted the evidence was conflicting, and possibly authorized his acquittal; but, on the other hand, in each case the evidence, together with portions of the defendant's statement to the jury, authorized his conviction; and it is well-settled law that the jury have the right to believe portions of a defendant's statement and to disbelieve other portions. "In the exercise of this discretion they are unlimited." Brown v. State, 10 Ga. App. 50
(72 S.E. 537); May v. State, 24 Ga. App. 379, 382
(100 S.E. 797). The general grounds of the motions for new trial are without merit; and the single special ground in each case is not argued or insisted upon in the brief of counsel for the movant, and therefore is treated as abandoned.
Judgment in each case affirmed. MacIntyre and Gardner, JJ.,concur.